Title: To Thomas Jefferson from Robert Gamble, 5 June 1793
From: Gamble, Robert
To: Jefferson, Thomas



Sir
Richmond June 5. 1793

I was duly honored with your esteemed favor of the 19th. ulto. for which, and the friendly sentiments you entertain for me I beg you to accept my sincere thanks.
In hopes that it would be in the power of Mr. Genet to furnish me with the means of purchasing and shipping Flour and Naval stores, I have continued to receive all that offered for sale. And have declined selling to British purchasers—of consequence I have a large quantity on hand. The great difficulty in procuring Vessells to carry the Flour I suppose is the principal reason Why we hear nothing further on the subject.
I am solicitous, that if any thing can be effected—That Virginia may not be forgot, and—if for particular reasons—Nothing can be done at present—I confide my Dear sir, That when occasion offers you will remind Mr. Genet—That this part of Virginia hopes for an oportunity of furnishing a proportion of the supplies that may be Needed for France. I am with sentiments of respect Your mo Obt Hle Svt.

Ro Gamble



P.S. I have taken the liberty of enclosing a letter to Mr. Genet which you will please to hand him. You will excuse the trouble I give you on the occasion. Yours.


Robert Gamble

